Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The amendments to claims 53, 63, and 71 have overcome the previously presented 35 USC 102b rejections over Shturman and the 35 USC 103 rejections over Shturman in view of Anderson, and the double patenting rejections over US 10,463,388. Applicant's arguments filed 5/16/2022 with respect to the rejection of independent claims 53 and 71 over Noriega have been fully considered. Applicant argues that Noriega fails to disclose a distal end that terminates with a free end having a sharpened point (claim 71) or a beveled edge that forms a sharpened point on the free end (claim 53). However, the rejections below now rely on the embodiment wherein the tip has a configuration as shown in figs. 8O and 8P of Noriega, as necessitated by the amendments to the claims.
Drawings
The replacement drawings received on 5/16/2022 are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 53-55, 62 and 71 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Noriega et al. (US 6,824,550). Noriega discloses a wire (22) for use with a vascular treatment device, the wire comprising a shaft having a proximal end and a distal end, the shaft further comprising a first portion that extends from the proximal end to a bend (e.g., at 66; see fig. 7b), and a second portion that extends from the bend to the distal end, the second portion comprising a first segment, wherein the first portion and the first segment are biased relative to each other at a first interior angle that is less than 180 degrees (see examiner-annotated reproduction of fig. 4 below). Note that the wire in the instant application is considered biased into a bent shape by virtue of its material remaining bent without an external force acting on it. The distal end is axially offset from the proximal end as understood in view of figs. 1 and 5a, which discloses that the distal end may be deflected from the longitudinal axis, and the distal end terminates with a free end having a beveled edge (either angled edge at free end; figs. 8O,8P) that forms a sharpened point on the free end as shown in fig. 8O and 8P. See the examiner-annotated reproductions of figs. 8O and 8P, noting that figs. 8O and 8P disclose an alternative tip arrangement for the wire.

    PNG
    media_image1.png
    328
    601
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    240
    352
    media_image2.png
    Greyscale


Regarding claim 55, consider the examiner-annotated reproduction of fig. 17e below. The second portion is now considered to start at a more proximal bend and extends to the distal end of the wire. The second portion comprises a second segment (see below), wherein the first segment extends between the bend and the second segment, wherein the first segment and the second segment are biased relative to each other at a first interior angle less than 180 degrees (by hollow guidewire 14 as shown in fig. 17E; col. 14, ll. 38-42). 

    PNG
    media_image3.png
    612
    724
    media_image3.png
    Greyscale

Regarding claims 54 and 64, the distal end of the wire is configured to rotate within the vascular treatment device (see abstract, noting that the distal end of the wire can be retracted into hollow guide catheter 14 – figs. 16b-16c).
Regarding claim 62, the second portion comprises at least two linear segments oriented at a non-zero angle relative to one another (see annotated fig. 17E above). 
Regarding claim 71, the wire of Noriega comprises a shaft comprising a first portion that extends from the proximal end to a bend, a second portion that extends from the bend to the distal end, wherein the second portion comprises first and second segments, wherein the first segment extends between the bend and the second segment, wherein the first and second segments are biased relative to each other at a first interior angle of less than 180 degrees (see annotated figures above), wherein the first portion and the first segment are biased relative to each other at a first interior angle that is less than 180 degrees, and wherein the distal end is axially offset from the proximal end (as a result of bend best shown in fig. 17e) and wherein the distal end of the shaft terminates with a free end having a sharpened point (see figs. 8O,8P).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 53-56, 62-67 and 71-72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shturman (US 5,356,418) in view of Davis (US 2007/0219464). Note that the earliest effective filing date of the claims is 5/4/2007, since US 60/916,110 is the oldest reference to which the instant application claims priority that provides support for the invention as claimed, which now requires a free end having a sharpened point (claims 53, 71) or a pointed free end (claim 63).  Regarding claims 53 and 71, Shturman discloses a wire for use with a vascular treatment device, the wire comprising a shaft having a proximal end and a distal end, the shaft further comprising a first portion (72) that extends from the proximal end to a bend (see annotated figure below), and a second portion (76,74; fig. 8) that extends from the bend to the distal end, the second portion comprising a first segment, wherein the first portion and the first segment are biased relative to each other at a first interior angle that is less than 180 degrees. The distal end is axially outset from the proximal end as understood in view of fig. 8. The second portion also comprises a second segment, wherein the first segment extends between the bend and the second segment, wherein the first segment and the second segment are biased relative to each other at a first interior angle that is less than 180 degrees.

    PNG
    media_image4.png
    482
    944
    media_image4.png
    Greyscale


Shturman fails to disclose that the wire terminates with a free end having a beveled edge that forms a sharpened point on the free end. 
Davis discloses another wire used during a vascular treatment procedure. Like the wire of Shturman, the wire of Davis includes a core around which a coil is wrapped (figs. 1-3). Davis discloses that the wire terminates with a free end having a beveled edge that forms a sharpened point on the free end to facilitate passing the wire between an obstruction and the wall of a vessel, and to facilitate penetration of a vessel wall to pass between inner and outer layers of the blood vessel wall, thus allowing the guidewire to be steered around an obstruction in a blood vessel (see annotated figure below; abstract, [0008], [0023]).

    PNG
    media_image5.png
    291
    734
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    254
    775
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have modified the prior art of Shturman to have the wire terminate with a free end having a beveled edge that forms a sharpened point on the free end as taught by Davis to facilitate passing the wire between an obstruction and the wall of a vessel, and to facilitate penetration of a vessel wall to pass between inner and outer layers of the blood vessel wall, thus allowing the guidewire to be steered around a total lumen obstruction in a blood vessel.
Regarding claim 63, as noted above, the prior art of Shturman as modified by Davis includes a beveled edge that forms a sharpened point on the free end. The second portion extends from the bend to the distal end and comprises at least three linear segments oriented at a non-zero angle relative to one another. One of the three linear segments includes the distal end that includes the pointed free end (as modified by Davis) and that is axially offset from the proximal end. The distal end is also angled relative to the proximal end (see beveled edge in annotated figure 2 of Davis above) since it forms an angled edge that is angled relative to the longitudinal axis of the wire. Note that the “at least three linear segments” may be considered the linear segments labelled below.

    PNG
    media_image7.png
    363
    761
    media_image7.png
    Greyscale

Regarding claims 54 and 64, the distal end of the shaft is configured to rotate within the vascular treatment device (col. 4, ll. 60-65, noting that the guidewire can be retracted into the catheter 20 and the flexible drive shaft 50; col. 7, ll. 20-24).
Regarding claim 55, the second portion further comprises a second segment (see above), wherein the first segment extends between the bend and the second segment, wherein the first segment and the second segment are biased relative to each other at a first interior angle less than 180 degrees. 
Regarding claim 62, the second portion comprises at least two linear segments (e.g., first and second segments in 1st Shturman annotated figure above, noting that the segments are linear and angled relative to each other by virtue of the bends therebetween), oriented at a non-zero angle relative to one another. 
Regarding claim 65, the second portion comprises a first segment and a second segment (see 1st annotated figure of Shturman above). The first segment extends between the bend and the second segment. The first and second segments are biased relative to each other at a first interior angle that is less than 180 degrees.
Regarding claims 56 and 66, the second portion comprises a third segment distal to the second segment, wherein the second and third segments are biased relative to each other at a first interior angle that is less than 180 degrees. 
Regarding claim 67, the pointed free end of the distal end includes a beveled edge forming a sharpened point as taught by Davis (see annotated figures above).
Regarding claim 72, the second portion further comprises a third segment distal to the second segment and including the sharpened point formed at the distal end of the wire as taught by Davis and biased relative to each other at a first interior angle that is less than 180 degrees (near dotted line separating 2nd and 3rd segments in 1st annotated Shturman figure above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 6/3/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771